      2:19-cv-01553-RMG          Date Filed 12/14/20      Entry Number 19      Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA


Shelia Roach,                       )
                                    )
               Plaintiff,           )                  Civil Action No. 2:19-1553-RMG
                                    )
               vs.                  )
                                    )
Andrew Saul, Commissioner           )
of Social Security,                 )                        ORDER
                                    )
               Defendant.           )
                                    )
____________________________________)

       This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiff’s application for Supplemental Security

Income (“SSI”). In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this

matter was referred to the United States Magistrate Judge for pretrial handling. The Magistrate

Judge issued a Report and Recommendation (“R & R”) on November 30, 2020, recommending

that the decision of the Commissioner be reversed and remanded to the agency because the

Administrative Law Judge (“ALJ”) failed to explain adequately the weight given the 2011 and

2013 opinions of Plaintiff’s treating physician, Dr. Loudermilk, or the adoption of the 2017 onset

date when medical opinions relied on by the ALJ dated Plaintiff’s severe impairments to far

earlier dates. (Dkt. No. 16 at 6-13).   The Commissioner has advised the Court that he does not

intend to file objections to the R & R. (Dkt. No. 17).

                The Court ADOPTS the Report and Recommendation as the order of this Court,

REVERSES the decision of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g),

and REMANDS the matter to the Commissioner for further proceedings consistent with this

                                                 -1-
     2:19-cv-01553-RMG       Date Filed 12/14/20    Entry Number 19       Page 2 of 2




order.

         AND IT IS SO ORDERED.



                                                S/ Richard Mark Gergel
                                                Richard Mark Gergel
                                                United States District Judge


Charleston, South Carolina
December 14, 2020




                                          -2-
